           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

BAD BOY, INC.                                              PLAINTIFF

v.                          1:19-cv-17-DPM

INTIMIDATOR, INC.; and
RF PRODUCTS, INC.                                      DEFENDANTS

                             JUDGMENT

     The complaint is dismissed with prejudice. The Court retains
jurisdiction until 30 September 2019 to enforce the settlement.




                                 D.P. Marshall Jr.
                                 United States District Judge
